Appeal from a judgment of Niagara County Court (Hannigan, J.), entered May 1, 1998, convicting defendant after a jury trial of manslaughter in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him following a jury trial of manslaughter in the first degree (Penal Law § 125.20 [2]), defendant contends that County Court should have adjudicated him a youthful offender. Because the record does not reflect any request for youthful offender status, defendant waived any right to that adjudication (see People v Burlew, 261 AD2d 828 [1999], lv denied 93 NY2d 1015 [1999]). In any event, we conclude that defendant’s contention lacks merit (see id.). The sentence is neither unduly harsh nor severe. Present— Pigott, Jr., PJ., Green, Pine, Wisner and Gorski, JJ.
8